DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claims 1 and 7 are objected to because of the following informalities:
A.	Limitations “the semiconductor die” as recited in claim 1, line 6, should read 
	“the plurality of semiconductor die”.
B.	 Limitations “the semiconductor die” as recited in claim 7, line 5, should read 
	“the plurality of semiconductor die”.
Appropriate correction is suggested.
Claim Rejections - 35 USC § 112
2.	A.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to 
I.	Limitations a)-b) as recited in the last three lines and lines 2-3 in claim 1, respectively  include:
a) “a substrate edge formed in the second substrate area, wherein the substrate edge  extends into the first substrate area under the molding compound”; and
b) “a second substrate area outside a footprint of the first substrate area”. 
	The limitations a) include the substrate edge of the second substrate area extending into the first substrate area. However, the limitations b) include  the second substrate area being outside a footprint of the first substrate area. Therefore, the limitations a) and b) in claim 1 are contradictory.     

II.	Limitations a) as recited in claim 8 include”
a) “the second substrate area is disposed outside a footprint of the first substrate area”. 
	However, the limitations as stated in the independent claim 7 include:
b) “a substrate edge formed in the second substrate area and extending into the first substrate area”.  Therefore, the limitations a) and b) of the independent claim 7 are contradictory.     


	B.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
III.	Limitations a)-b) as recited in the last three lines and lines 2-3 in claim 1, respectively  include:
a) “a substrate edge formed in the second substrate area, wherein the substrate edge  extends into the first substrate area under the molding compound”; and
b) “a second substrate area outside a footprint of the first substrate area”. 
	
However, it is unclear from the claim language above, how the substrate edge of the second substrate area extends into the first substrate area as claimed in a), wherein the second substrate area is outside a footprint of the first substrate area as claimed in b) above? 

IV.	Limitations a) as recited in claim 8 include”
a) “the second substrate area is disposed outside a footprint of the first substrate area”. 
	However, the limitations b) as stated in the independent claim 7 include:
edge formed in the second substrate area and extending into the first substrate area”.  Therefore, the limitations a) is unclear in view of the b) in the independent claim 7.  

V.	Claim 6 recites the limitation "the second substrate" in line 2.
	Claim 13 recites the limitation "the second substrate" in line 2.
 There is insufficient antecedent basis for this limitation in the respective claims.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5 and 7-12, insofar as being in compliance with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chuang .

Regarding claim 1, Chuang discloses a semiconductor device (SD), comprising:
a substrate panel (11, 17, 13 in Fig. 4-5; para 0012) including a substrate comprising a first substrate area and a second substrate area (see an area on 13 covered by 15 and that uncovered by 15 respectively in Fig. 4 as seen in a plan view) outside of ai outside a footprint of the first substrate area;  
a semiconductor die (11 in Fig. 4-5; para 0012) disposed over the first substrate area;
a molding compound/MC (underfill molding 15 in Fig. 4-5; para 0014) disposed over the semiconductor die and first substrate area; and
a plurality of substrate edges(for example, see corner edges of 25 in Fig. 4-5; para 0020-0024) formed in the second substrate area, wherein the substrate edge s further includes one that extends (for example, see edges of 25 next to 11 in Fig. 4-4) into the first substrate area under the MC            
(Fig. 2-5).

Chuang does not explicitly teach a plurality of semiconductor die.
	Santos teach a conventional SD/substrate panel comprising a plurality of semiconductor die (see 127 in Fig. 1A; col. 3, lines 25-40) providing higher die density and simplified processing. 

	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate a plurality of semiconductor die, as taught by Santos, so that the die density can be improved and the processing can be simplified in Chuang’s SD. 

Regarding claims 2 and 4 respectively, Chuang and Santos teach substantially the entire claimed structure as applied to claim 1 above, wherein Chuang teaches:
the substrate edge has a shape consisting of interconnected bars (see 25 in Fig. 4-5); and 
the substrate edge including a cantilever portion (see 25 next to 11 in Fig. 4-5) extending under the MC.

 Regarding claim 3, Chuang and Santos teach substantially the entire claimed structure as applied to claim 1 above, wherein Chuang teaches a first substrate area being an area directly under the die (for example, see area of 11 overlapping 13 as seen in a plan view in Fig. 2-5) such that the MC extends over the second substrate area (see 15 outside of 11 as seen in the plan view of Fig. 4).


    
 Regarding claim 7, Chuang discloses a semiconductor device (SD), comprising:
a substrate panel (11, 17, 13 in Fig. 4-5; para 0012) including a substrate comprising a first substrate area and a second substrate area (see an area on 13 covered by 15 and that uncovered by 15 respectively in Fig. 4 as seen in a plan view) outside of ai outside a footprint of the first substrate area;  
a semiconductor die (11 in Fig. 4-5; para 0012) disposed over the first substrate area;
a molding compound/MC (underfill molding 15 in Fig. 4-5; para 0014) disposed over the semiconductor die and first substrate area; and
a plurality of substrate edges (for example, see corner edges of 25 in Fig. 4-5; para 0020-0024) including one formed (see edges of 25 in the corner region uncovered by 15 in Fig. 4-5) in the second substrate area and further includes one that extends (for example, see edges of 25 next to 11 in Fig. 4-5) into the first substrate area under the MC            
(Fig. 2-5).

Chuang does not explicitly teach a plurality of semiconductor die.

	Chuang and Santos are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Chuang because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate a plurality of semiconductor die, as taught by Santos, so that the die density can be improved and the processing can be simplified in Chuang’s SD. 

Regarding claim 8, Chuang and Santos teach substantially the entire claimed structure as applied to claim 7 above, wherein Chuang teaches the second substrate area being disposed outside a footprint of the first substrate area (see an area on 13 covered by 15 and that uncovered by 15 respectively in Fig. 4 as seen in a plan view).

Regarding claims 9 and 11 respectively, Chuang and Santos teach substantially the entire claimed structure as applied to claim 7 above, wherein Chuang teaches:
the substrate edge has a shape consisting of interconnected bars (see 25 in Fig. 4-5); and 
the substrate edge including a cantilever portion (see 25 next to 11 in Fig. 4-5) extending under the MC.

	The determination and selection of parameters including dimensions (length/width, thickness , are, surface coverage, etc.) of a substrate/die, a MC, wiring layers, etc., in Chip Packaging and Encapsulation technology art is a subject of routine experimentation and optimization to achieve the desired MC/surface coverage, stress reduction, reduced defect level and improved reliability.
	  It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), so that the desired MC/surface coverage can be provided and the stress/defect level can be reduced and the reliability can be improved in Santos and Chuang’s SD. 
 	
Regarding claim 12, Chuang and Santos teach substantially the entire claimed structure as applied to claim 1 above, wherein Chuang further teaches the substrate comprising a plurality of substrate layers wherein a bottom surface of a substrate surface is coplanar with that of the substrate edge (for example, see bottom surfaces of top layer 23 and that of 25 in Fig. 4). 	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NITIN PAREKH/Primary Examiner, Art Unit 2811